DETAILED ACTION
This office action is in response to the communication received September 12, 2022 concerning application number 16/576,871.
The amendments of claims 1, 10, 16, 19, and 20 as well as the addition of claims 21-23 are acknowledged. 
Applicant’s English translation of priority documents are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous claim objection of claim 10 is withdrawn in response to amendments to the claims, though the claim objection of claim 1 is maintained due “puncturing region” still appearing in lines 4-5 of the claim. 
The previous 35 USC 112(a) rejection of claim 16 is withdrawn in response to amendments to the claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: “puncturing region” in line 6 should be “puncture region.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “puncturing region” in line 3 should be “puncture region.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 15-16, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn (US 2,533,165) in view of Thilly et al. (WO 2004/018317).
Regarding claim 1, Hagedorn discloses a primary packaging container for receiving a pharmaceutical product (see Fig. 1; col. 1, ll. 1-6, 19-24; cl. 1), comprising: a hollow body 10 having an opening 12, the hollow body comprising a polymer (see col. 1, ll. 42-50); and a closure 13 having a puncture region, the closure closing the opening with the puncturing region at the opening, the puncturing region being configured to allow introduction of a cannula into the hollow body and resealing the hollow body upon withdrawal of the cannula (see col. 1, l. 52-col. 2, l. 21), wherein the closure comprises an elastomer that connects the closure and the hollow body together so that the closure and the hollow body are not separable in a non-destructive manner (see Fig. 1; col. 1, 20-23; col. 2, ll. 1-5).
Hagedorn does not specifically disclose the hollow body comprising a cycloolefin polymer or a cycloolefin copolymer. 
Thilly discloses a primary packaging container for receiving a pharmaceutical product (see Fig. 1, p. 1, ll. 3-5), comprising a hollow body 10, 14 having an open 11, the hollow body comprising a cycloolefin copolymer (see p. 3, ll. 5-13) as this is a suitable hard plastic material accepted for use in the pharmaceutical industry. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hollow body of Hagedorn comprise a cycloolefin copolymer, Thilly disclosing this type of polymer as a suitable hard plastic material for use in the pharmaceutical industry and as Hagedorn discloses the use of any type of synthetic plastic/polymer for the hollow body. This would predictably result in a hollow body that could receive a pharmaceutical product, shown as desirable by Hagedorn (see cl. 1, container for injection medicines). 
Regarding claim 2, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the elastomer is a normal elastomer (see col. 1, ll. 51-54).
Regarding claim 3, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the hollow body is a vial (see Fig. 1). 
Regarding claim 5, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the elastomer and hollow body are connected so as to remain connected after the introduction and removal of the cannula through the puncturing region (see Fig. 1, col. 2, ll. 6-21, 50-55).
Regarding claim 6, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the elastomer closes the opening in a sealed manner (see col. 2, ll. 15-21).
Regarding claim 7, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the hollow body and the closure are shaped such that the hollow body and the closure are connected with one another in a macro-positive manner (see Fig. 1; col. 1, l. 54-col. 2, l. 5).
Regarding claim 8, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the closure has at least a portion that is under compressive stress (see col. 2, ll. 11-15).
Regarding claim 15, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the hollow body comprises an indentation on an inner side in a region of the opening, the elastomer being connected to the indentation (see Fig. 1). 
Regarding claim 16, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses no gap between mating portions of the closure and the hollow body (see Fig. 1). 
Regarding claim 18, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the hollow body and the elastomer are injection moulded to one another (see Fig. 1; col. 1, l. 54-col. 2, l. 10; col. 2, ll. 40-46). 
Regarding claim 19, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses a method for the production of the primary packaging container (see col. 1, l. 45 – col. 2, l. 10; col. 2, ll. 40-46), the method comprising: producing the hollow body (see col. 1, l. 45-50) and injection moulding the closure so that the closure closes the opening and the elastomer connects to the hollow body (see Fig. 1; col. 1, l. 51-col. 2, l. 10; col. 2, ll. 40-46).
Regarding claim 21, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses that the closure and the hollow body are not separable in a non-destructive manner (see col. 2, ll. 50-55) so that upon separation, residue of one of the hollow body or the closure remains on the other one of the hollow body or the closure (see Fig. 1, cannot separate the closure from the hollow body and if one was to try to rip the closure off or separate it, part of it would stay behind because of the connection with the hollow body).
Regarding claim 22, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the opening comprises a circumferentially groove (see Fig. 1, groove into which the closure is placed with material of the hollow body), and wherein the closure connects to the hollow body in the groove so that a top, bottom, and side surface of the closure are connected to the hollow body (see Fig. 1, top, bottom and side surfaces of the closure are connected to the hollow body as they are molded within the hollow body to create closure). 
Regarding claim 23, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the hollow body comprises a top surface having a first portion (see Fig. 1, center portion of closure adjacent central opening 12) and a second portion (see Fig. 1, portion of closure directly connected to hollow body), and wherein the opening is defined through the first portion and the closure connects to the hollow body at the second portion (see Fig. 1). 
Claim(s) 1, 4, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spallek et al. (US 2015/0305977) in view of Thilly.
Regarding claim 1, Spallek discloses a primary packaging container for receiving a pharmaceutical product (see Fig. 1, para. 40, infusion bottles), comprising: a hollow body 1 having an opening (see Fig. 1, para. 15, 40, 41, opening at head 5), the hollow body comprises a plastic material  (see para. 40); and a closure 9 having a puncture region (see para. 41, puncture site), the closure closing the opening with the puncture region at the opening (see Fig. 1), the puncturing region being configured to allow introduction of a cannula into the hollow body and resealing the hollow body upon withdrawal of the cannula (see para. 41, thermoplastic elastomer -TPE material and puncture site is resealed in the same way as occurs in the case of a sealing element made out of rubber), wherein the closure comprises an elastomer (see para. 41, thermoplastic elastomer - TPE) that connects the closure and the hollow body together so that the closure and the hollow body are not separable in a non-destructive manner (see para. 41, inseparable connection in a materially integrated bond). 
Spallek does not disclose the hollow body comprises a cycloolefin polymer or a cycloolefin copolymer. 
Thilly discloses a primary packaging container for receiving a pharmaceutical product (see Fig. 1, p. 1, ll. 3-5), comprising a hollow body 10, 14 having an open 11, the hollow body comprising a cycloolefin copolymer (see p. 3, ll. 5-13) as this is a suitable hard plastic material accepted for use in the pharmaceutical industry. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hollow body of Spallek comprise a cycloolefin copolymer, Thilly disclosing this type of polymer as a suitable hard plastic material for use in the pharmaceutical industry and as Spallek discloses the use of plastic material for the hollow body. This would predictably result in a hollow body that could receive a pharmaceutical product, shown as desirable by Spallek (see para. 40, infusion). 
Regarding claim 4, teachings of Spallek and Thilly are described above and Spallek further discloses the elastomer is connected in a materially bonded manner with the hollow body (see para. 41, materially integrated bond). 
Regarding claim 10, teachings of Spallek and Thilly are described above and Spallek further discloses the hollow body comprising an outer side having at least one form-fitting element (see annotated picture below), the form-fitting element being configured for receipt in a device (see Fig. 2, form fitting element can be placed in a shipping box, which can be considered a device). 

    PNG
    media_image1.png
    302
    407
    media_image1.png
    Greyscale

Regarding claim 11, teachings of Spallek and Thilly are described above and Spallek further discloses the closure covers at least a portion of an outer side of the hollow body (see Figs. 1, 2). 
Regarding claim 12, teachings of Spallek and Thilly are described above and Spallek further discloses the closure further comprises a second layer 11, 13 over the elastomer (see Fig. 1, para. 41). 
Regarding claim 13, teachings of Spallek and Thilly are described above and Spallek further discloses the second layer covers at least a portion of an outer side of the hollow body (see Fig. 1, tab 13 covers at least a portion of outer side of hollow body). 
Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spallek in view of Thilly as applied to claim 1 above, and further in view of Wyler et al. (US 2020/0230024).
Regarding claim 9, teachings of Spallek and Thilly are described above and Spallek further discloses the elastomer being a thermoplastic elastomer (see para. 41) but does not specifically disclose the elastomer has a Shore A hardness of 20 to 70 in the puncturing region. 
Wyler discloses a septum/container closure made of a thermoplastic elastomer that is Topas Elastomer E-140 (see para. 29, 30). It would have been obvious to a person to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the thermoplastic elastomer of Spallek and Thilly be Topas Elastomer E-140, Wyler disclosing a similar part that is a thermoplastic elastomer being made of such a material and as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)).
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, Topas Elastomer E-140) except for a property or function (in the present case, Shore A hardness of 20 to 70) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Additionally, it seems that Topas Elastomer E-140 is the only specific thermoplastic elastomer claimed in the specification (see para. 48 of originally filed specification) and it does not seem like there would be support for any other specific elastomer, as no other composition/type was provided.
Regarding claim 17, teachings of Spallek and Thilly are described above and Spallek further discloses the elastomer being a thermoplastic elastomer (see para. 41) but does not specifically disclose the closure has a tensile strength of 100 N/mm2 to 180 N/mm2 and an elongation at break of at least 80 N/mm2. 
Wyler discloses a septum/container closure made of a thermoplastic elastomer that is Topas Elastomer E-140 (see para. 29, 30). It would have been obvious to a person to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the elastomer of Spallek and Thilly be Topas Elastomer E-140, Wyler disclosing a similar part that is a thermoplastic elastomer being made of such a material and as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)).
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, Topas Elastomer E-140) except for a property or function (in the present case, a tensile strength of 100 N/mm2 to 180 N/mm2 and an elongation at break of at least 80 N/mm2) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Additionally, it seems that Topas Elastomer E-140 is the only specific thermoplastic elastomer claimed in the specification (see para. 48 of originally filed specification) and it does not seem like there would be support for any other specific elastomer, as no other composition/type was provided.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn in view of Thilly as applied to claim 1 above, and further in view of Chacornac et al. (US 2012/0091026).
Regarding claim 14, teachings of Hagedorn and Thilly are described above and Hagedorn further discloses the container comprising therapeutic substances (see cl. 1) but does not specifically disclose the container comprising a single dose. 
Chacornac discloses a single does vial of a vaccine composition (see para. 8, 44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vial include a single dose, as disclosed by Chacornac, in order to easily communicate how much should be given for treatment.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn in view of Thilly and further in view of Chacornac.
Regarding claim 20, Hagedorn discloses an apparatus (see Fig. 1; col. 1, ll. 1-6, 19-24; cl. 1), comprising: a hollow body 10 having an opening 12, the hollow body comprising a polymer (see col. 1, ll. 42-50); a therapeutic substance within the hollow body (see Fig. 1; cl. 1, ll. 1-3, 50; cl. 1, title including “Injection Medicines”); and a closure 13 being made of an elastomer (see Fig. 1; col. 1, 20-23; col. 2, ll. 1-5), the closure closing the opening with a puncturing region at the opening (see Fig. 1, region of closure at opening), the puncture region configured to allow introduction of a cannula into the hollow body (see col. 1, l. 52-col. 2, l. 21), the elastomer being connected to the hollow body so that the elastomer and hollow body are inseparable from one another without damage to the elastomer and/or the hollow body (see Fig. 1; col. 2, ll. 50-55).
Hagedorn does not specifically disclose the hollow body comprising a cycloolefin polymer or a cycloolefin copolymer. 
Thilly discloses a primary packaging container for receiving a pharmaceutical product (see Fig. 1, p. 1, ll. 3-5), comprising a hollow body 10, 14 having an open 11, the hollow body comprising a cycloolefin copolymer (see p. 3, ll. 5-13) as this is a suitable hard plastic material accepted for use in the pharmaceutical industry. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hollow body of Hagedorn comprise a cycloolefin copolymer, Thilly disclosing this type of polymer as a suitable hard plastic material for use in the pharmaceutical industry and as Hagedorn discloses the use of any type of synthetic plastic/polymer for the hollow body. This would predictably result in a hollow body that could receive a pharmaceutical product, shown as desirable by Hagedorn (see cl. 1, container for injection medicines). 
Hagedorn and Thilly do not specifically disclose the container comprising a single dose, though as explained above, Hagedorn discloses a therapeutic substance within the hollow body (see Fig. 1; cl. 1, ll. 1-3, 50; cl. 1, title including “Injection Medicines”). 
Chacornac discloses a single does vial of a vaccine composition (see para. 8, 44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vial include a single dose, as disclosed by Chacornac, in order to easily communicate how much should be given for treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781